DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbach (CN 1708732) in view of Uchida (JP 6686755) and further in view of Baumgartner (DE 102014109916).
With regard to claim 1, Heimbach discloses a method for controlling a printing device [printer] having two printing units (74, 76) [first and second printing device]  for printing to the front side and back side of a recording medium [Figs. 13-14], but does not disclose the method comprising:
determining a physical page length of at least one print image applied onto the front side of the recording medium [calculates the sum of the length of image data of each page]; adapting a required page length of at least one print image to be applied onto the back side of the recording medium to the determined page length; and repeatedly printing at least one print line of the print image for the back side in response to the required page length for application of the rear print page on the back side of the recording medium being smaller than the determined physical page length.
However, Uchida teaches determining a physical page length of at least one print image applied onto the front side of the recording medium [calculates the sum of the length of image data of each page];  adapting a required page length of at least one print image to be applied onto the back side of the recording medium to the determined page length [change the image length of the page during image processing to the length equal to or less than the length obtained].
Baumgartner also teaches repeatedly printing at least one print line of the print image for the back side in response to the required page length for application of the rear print page on the back side of the recording medium being smaller than the determined physical page length.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Uchida and Baumgartner with Heimbach in order that the print image is reduced in length is generated efficiently.
With regard to claim 2, Heimbach’s modified method discloses all the limitations of claim 1 and Baumgartner also discloses wherein in response to a determined length difference from the determined physical page length and the required page length being a positive value, determining a number of print lines required for printing the determined length 15 difference, and repeatedly printing at least one print line of the print image of the back side until the required number of print lines is reached. [Para. 0061-0062].
With regard to claim 3, Heimbach’s modified method discloses all the limitations of claim 1, and Uchida also discloses wherein: at least one first print image and at least one second print image are to be applied on the back side of the recording medium [Fig. 9], the second print image being arranged on the recording medium after the first print image [Figs. 9-10], and discloses the at least one print line to be repeated is inserted in proximity to a page end of the first print image and/or in proximity to a page beginning of the second print image [Figs. 9-10].
With regard to claim 8, Heimbach’s modified method discloses all the limitations of claim 1, and Uchida also discloses wherein the physical page length is determined via a preset parameter [Para. 0049].
With regard to claim 9, Heimbach’s modified method discloses all the limitations of claim 1, and Uchida also discloses wherein the physical page length of the respective front print side is determined by measuring a clearance of two markings applied onto the front side of the recording medium, one of the two markings being arranged at the beginning of the front print side and another of the two markings being arranged at the end of the front print side [See Figs. 9-12].
With regard to claim 11, Heimbach’s modified method discloses all the limitations of claim 1 and Uchida also discloses a non-transitory computer-readable storage medium (RAM) with an executable program stored  thereon [processing programs [Para. 0028], that when executed, instructs a processor to perform the method of claim 1.
With regard to claim 12, Heimbach discloses a printing device [printer], comprising: 
a first printer (74) [first printing device] configured to print at least one front print image onto a front side of a recording medium; 
a second printer (76) [second printing device] configured to print at least one rear print image onto a back side of the recording medium; 
Heimbach does not disclose a sensor configured to detect a marking located on the recording medium, and/or to detect an edge of an individual sheet; and a controller connected with the sensor and configured to: determine a page length of a print image applied at least onto the front side of the recording medium; adapt a required page length of at least one print image to be applied onto the back side of the recording medium to the determined page length, wherein at least one print line of the print image for the back side is repeatedly printed in response to the required page length being smaller than the determined page length. 
However, Uchida teaches sensor (30) configured to detect a marking located on a recording medium (R) [roll sheet] and a controller (41) [control unit] connected with the sensor and configured to determine a page length of a print image applied at least onto the front side of the recording medium [calculates the sum of the length of image data of each page]; adapt a required page length of at least one print image to be applied onto the back side of the recording medium to the determined page length [change the image length of the page during image processing to the length equal to or less than the length obtained], 
Baumgartner also teaches at least one print line of a print image is repeatedly printed in response to the required page length being smaller than the determined page length [additional lines of print are added when the detected recording medium length change exceeds a predetermined length change value].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Uchida and Baumgartner with Heimbach in order that the print image is reduced in length is generated efficiently.
With regard to claim 13, Heimbach's modified printing device discloses all the limitations of claim 12 and Baumgartner also discloses wherein in response to a determined length difference from the determined physical page length and the required page length being a positive value, the controller is configured to: determine a number of print lines required for printing the determined length difference, and control the second printer to repeatedly print at least one print line of the print image of the back side until the required number of print lines is reached [Para. 0061-0062].
With regard to claim 14, Heimbachs' modified printing device discloses all the limitations of claim 12 and Uchida also discloses wherein: at least one first print image and at least one second print image are to be applied on the back side of the recording medium [Fig. 9], the second print image being arranged on the recording medium after the first print image [Figs. 9-10], and discloses the at least one print line to be repeated is inserted in proximity to a page end of the first print image and/or in proximity to a page beginning of the second print image [Figs. 9-10].
With regard to claim 19, Baumgarten’s' modified printing device discloses all the limitations of claim 12, and Uchida also discloses wherein the physical page length of the respective front print side is determined based on a measured clearance of two markings applied onto the front side of the recording medium, one of the two markings being arranged at the beginning of the front print side and another of the two markings being arranged at the end of the front print side [See Figs. 9-12].

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbach (CN 1708732) in view of Uchida (JP 6686755) and in view of Baumgartner (DE 102014109916) as applied to claim 12 above, and further in view of Iijima (US 2014/0063108)
With regard to claim 10, Heimbach’s modified method according to claim 1, but does not disclose wherein given individual sheets, the page length of the respective print page is determined by measuring a clearance between a leading edge and a trailing edge of individual sheet in a conveyance direction of the print page upon printing the print image.
However, Iijima teaches wherein given individual sheets (12) [recording sheet), a page length (L3) is determined based on a measured clearance between a leading edge and a trailing edge of individual sheets in a conveyance direction of a print page upon printing the print image. [Para. 0125]
It would have been obvious to one having ordinary skill in the art at the time the invention was made determine the page length based on a measured clearance in order to print a plurality of print data having different page lengths in parallel.
With regard to claim 20, Heimbach’s modified printing device discloses all the limitations of claim 12, but does not disclose wherein given individual sheets, the page length of the respective print page is determined based on a measured clearance between a leading edge and a trailing edge of individual sheet in a conveyance direction of the print page upon printing the print image.
However, Iijima teaches wherein given individual sheets (12) [recording sheet), a page length (L3) is determined based on a measured clearance between a leading edge and a trailing edge of individual sheets in a conveyance direction of a print page upon printing the print image. [Para. 0125]
It would have been obvious to one having ordinary skill in the art at the time the invention was made determine the page length based on a measured clearance in order to print a plurality of print data having different page lengths in parallel.

Allowable Subject Matter
Claims 4-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 4-7 are objected to because the prior art does not teach or make obvious a first number of last print lines of a first print image and a second number of first print lines of a second print image are printed repeatedly in an arising intervening space between the first print image and the second print image for the back side.
Claims 15-18 are objected to because the prior art does not teach or make obvious a first number of last print lines of a first print image and a second number of first print lines of a second print image are printed repeatedly in an arising intervening space between the first print image and the second print image for the back side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACEY M MCMILLION/              Examiner, Art Unit 2853                                                                                                                                                                                          
/ERICA S LIN/               Primary Examiner, Art Unit 2853